Title: John Adams to Abigail Adams, 20 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 20. 1776
     
     This has been a dull day to me: I waited the Arrival of the Post with much Solicitude and Impatience, but his Arrival made me more solicitous still.—“To be left at the Post Office” in your Hand Writing, on the back of a few Lines from the Dr. were all that I could learn of you, and my little Folks. If you was too busy to write, I hoped that some kind Hand would have been found to let me know something about you.
     Do my Friends think that I have been a Politician so long as to have lost all feeling? Do they suppose I have forgotten my Wife and Children? Or are they so panic struck with the Loss of Canada, as to be afraid to correspond with me? Or have they forgotten that you have an Husband and your Children a Father? What have I done, or omitted to do, that I should be thus forgotten and neglected in the most tender and affecting scaene of my Life! Dont mistake me, I dont blame you. Your Time and Thoughts must have been wholly taken up, with your own and your Families situation and Necessities.—But twenty other Persons might have informed me.
     I suspect, that you intended to have run slyly, through the small Pox with the family, without letting me know it, and then have sent me an Account that you were all well. This might be a kind Intention, and if the design had succeeded, would have made me very joyous. But the secret is out, and I am left to conjecture. But as the Faculty have this distemper so much under Command I will flatter myself with the Hope and Expectation of soon hearing of your Recovery.
    